Exhibit 10.2

 

CONFIDENTIAL

 

REDACTED TEXT FOR 10Q FILING

 

CONFIDENTIAL FIRST RENEWAL LICENSE AGREEMENT

FOR NINTENDO DS

(EEA, AUSTRALIA, AND NEW ZEALAND)

 

THIS FIRST RENEWAL LICENSE AGREEMENT (“Agreement”) is entered into between
NINTENDO CO., LTD. (“NINTENDO”) at 11-1 Kamitoba Hokotate-cho, Minami-ku, Kyoto,
Japan 601-8501, Attn: General Manager, International Division, International
Business Department (Fax: 81.75.662.9620), and THQ INC., whose address for
contact is 29903 Agoura Road, Agoura Hills, California 91301 (Fax:
818.871.7400), Attn: VP of Business and Legal Affairs; THQ INTERNATIONAL GmbH at
Schweizergasse 14, 8001 Zurich, Switzerland; and THQ (UK) LIMITED at Dukes
Court, Duke Street, Woking, Surrey GU21 5BH, United Kingdom; and THQ
ENTERTAINMENT GmbH at Kimplerstrabe 278, 47807 Krefeld, Germany; and THQ FRANCE
SARL at 1 rue Saint Georges, 75009 Paris, France; and THQ ASIA PACIFIC PTY LTD.
at Level 8, 606 St. Kilda Road, Melbourne, VIC 3004, Australia; and THQ NORDIC
ApS, at Islands Brygge 43, 2300 Copenhagen S, Denmark; THQ INTERACTIVE
ENTERTAINMENT ESPAÑA, SL, at Avda de Europa 19, Edificio 1, 1ª planta, Pozuela
de Alarcón, 28224, Madrid, Spain; and THQ ITALY SRL, at Strada della Ronna 53,
21013 Gallarate (VA), Italy and a legal address at Via Monte Rosa 91, 20149
Milan, Italy (together and severally: “LICENSEE”). NINTENDO and LICENSEE agree
as follows:

 

1.             RECITALS

 

1.1           NINTENDO designs, develops, manufactures, markets and sells
advanced design, high-quality video game systems, including the Nintendo DS
system.

 

1.2           LICENSEE desires use of the highly proprietary programming
specifications, development tools, unique and valuable security technology,
trademarks, copyrights and other valuable intellectual property rights of
NINTENDO, which rights are only available for use under the terms of a license
agreement, to develop, have developed, have manufactured, advertise, market and
sell video game software for play on the Nintendo DS system.

 

1.3           NINTENDO is willing to grant a license to LICENSEE on the terms
and conditions set forth in this Agreement.

 

1.4           By a prior agreement between the parties effective July 20, 2005
(hereinafter the “Initial Agreement”), NINTENDO granted to LICENSEE the right to
develop video game software compatible with the DS System, embodying and using
the Licensed Intellectual Properties. The Initial Agreement expired on July 20,
2008. However, the parties have continued to operate under the terms of the
Initial Agreement. The parties desire to enter into a renewal agreement
(hereinafter the “Agreement”) effective as of the expiration date of the Initial
Agreement, to continue the relationship between the parties without
interruption, with the Agreement consisting of the terms and conditions set
forth herein.

 

2.             DEFINITIONS

 

2.1           “Artwork” means the text and design specifications for the Game
Card Label and Printed Materials in the format specified by NINTENDO in the
Guidelines.

 

2.2           “Bulk Goods” means the Game Cards with Game Card Labels affixed.

 

2.3           “Confidential Information” means the information described in
Section 8.1.

 

PAGE 1 OF 20

 


 

CONFIDENTIAL

 

2.4           “Development Tools” means the development kits, programming tools,
emulators and other materials of NINTENDO, or third parties authorized by
NINTENDO, that may be used in the development of Games under this Agreement.

 

2.5           “Effective Date” means the expiration date of the Initial
Agreement, or July 20, 2008.

 

2.6           “Finished Product(s)” means the fully assembled Game Card with a
Game Card label, Printed Materials, and packed in a plastic storage case or
other form of protective packaging.

 

2.7           “Game Card(s)” means custom card media specifically manufactured
under the terms of this Agreement for play on the Nintendo DS system,
incorporating semiconductor components in which a Game has been stored.

 

2.8           “Game(s)” means any interactive programs (including source and
object/binary code) developed to be compatible with the Nintendo DS system.

 

2.9           “Guidelines” means the then-current version of the “Nintendo DS
Guidelines”; “Licensee Packaging Guidelines”, pertaining to the layout,
trademark usage and requirements of the Game Card label, instruction manual and
Game Card packaging; “Marketing Materials”; “Nintendo DS Development Manual”;
“Trademark Guidelines”; “Guidelines on Ethical Content”; “Nintendo DS Software
Submission Requirements”, together with other guidelines that NINTENDO may
provide to LICENSEE from time to time. The Guidelines on Ethical Content are
attached as Annex A, and the remainder of the Guidelines have been provided to
LICENSEE independent of this Agreement. The Guidelines may be changed or updated
from time to time without notice (provided such changes or updates shall be
delivered to LICENSEE as soon as possible thereafter), and the versions current
from time to time will be available on request from NINTENDO.

 

2.10         “Independent Contractor” means any individual or entity that is not
an employee of LICENSEE, including any independent programmer, consultant,
contractor, board member or advisor.

 

2.11         “Intellectual Property Rights” means individually, collectively or
in any combination, Proprietary Rights owned, licensed or otherwise held by
NINTENDO that are associated with the development, manufacturing, advertising,
marketing or sale of the Licensed Products, including, without limitation,
(a) registered and unregistered trademarks and trademark applications used in
connection with Games for the Nintendo DS system including “NintendoTM”,
“Nintendo DSTM”, and the “Official Nintendo Seal of QualityTM”, (b) select trade
dress associated with the Nintendo DS system and licensed Games for play
thereon, (c) Proprietary Rights in the Security Technology incorporated into the
Game Cards, (d) rights in the Development Tools for use in developing the Games,
excluding, however, rights to use, incorporate or duplicate select libraries,
protocols and/or sound or graphic files associated with the Development Tools
which belong to any third party and for which no additional licenses or consents
are required, (e) patents, patent applications, utility models, design
registrations, or copyrights which may be associated with the Game Cards,
(f) copyrights in the Guidelines, and (g) other Proprietary Rights of NINTENDO
in the Confidential Information.

 

2.12         “Licensed Products” means (a) Bulk Goods, and/or (b) Finished
Products after being assembled and packaged with the Printed Materials in
accordance with the Guidelines.

 

2.13         “Marketing Materials” means marketing, advertising or promotional
materials developed by or for LICENSEE (or subject to LICENSEE’s approval) that
promote the sale of the Licensed Products, including, but not limited to,
television, radio and on-line advertising, point-of-sale materials (e.g.
posters, counter-cards), package advertising, print media and all audio or video
content other than the Game that is to be included on the Game Card.

 

2.14         “NDA” means the non-disclosure agreement providing for the
protection of Confidential Information related to the Nintendo DS system
previously entered into between NINTENDO and/or NOA and LICENSEE.

 

2.15 “NOA” means NINTENDO’s subsidiary, Nintendo of America Inc., of Redmond,
Washington, USA.

 

PAGE 2 OF 20

 


 

CONFIDENTIAL

 

2.16         “Notice” means any notice permitted or required under this
Agreement. All Notices shall be sufficiently given when (a) personally served or
delivered, or (b) transmitted by facsimile, with an original sent concurrently
by mail, or (c) deposited, carriage prepaid, with a guaranteed air courier
service, in each case addressed as stated herein, or addressed to such other
person or address either party may designate in a Notice, or (d) transmitted by
e-mail with an express written acknowledgement of receipt sent personally by or
on behalf of the recipient (which shall include any automated reply). Notice
shall be deemed effective upon the earlier of actual receipt or two (2) business
days after transmittal, provided, however, any Notice received after the
recipient’s normal business hours will be deemed received on the next business
day.

 

2.17         “Price Schedule” means the then-current version of NINTENDO’s
schedule of purchase prices and minimum order quantities for the Finished
Products and the Bulk Goods. The Price Schedule has been provided to LICENSEE
independent of this Agreement and may be changed or updated from time to time
without notice (provided such changes or updates shall be delivered to LICENSEE
as soon as possible thereafter), and the version current from time to time will
be available on request from NINTENDO.

 

2.18         “Printed Materials” means the Game Card label and title page, user
instruction booklet, poster, warranty card and LICENSEE inserts incorporating
the Artwork, together with a precautions booklet and optional printed materials.

 

2.19         “Proprietary Rights” means any rights or applications for rights to
the extent recognized anywhere in the Territory relating to the Nintendo DS
System, and owned, licensed or otherwise held in patents, patent applications,
trademarks, service marks, copyrights and neighboring rights, semiconductor chip
layouts or masks, trade secrets, utility models, registered design rights,
unregistered design rights, database rights, get up, trade dress, moral rights
and publicity rights, together with all inventions, discoveries, ideas,
know-how, data, information, processes, methods, procedures, formulas, drawings
and designs, computer programs, software source code and object code, and all
amendments, modifications, and improvements thereto for which such patents,
patent applications, trademarks, service marks, copyrights and neighboring
rights, semiconductor chip layouts or masks, trade secrets, utility models,
registered design rights, unregistered design rights, database rights, get up,
trade dress, moral rights or publicity rights may exist or may be sought and
obtained in the future.

 

2.20         “Reverse Engineer(ing)” means, without limitation, _ ****
____________________________________________

______________________________________________________________________________________________________

______________________________________________________________________________________________________

_______________________________________________________________.

 

2.21         “Security Technology” means the highly proprietary security
features of the Nintendo DS system and the Licensed Products to minimize the
risk of unlawful copying and other unauthorized or unsafe usage, including,
without limitation, any security signature, bios, data scrambling, password,
hardware security apparatus, watermark, hologram, encryption, digital rights
management system, copyright management information system, proprietary
manufacturing process or any feature which obstructs piracy, limits unlawful,
unsafe, or unauthorized use, or facilitates or limits compatibility with other
hardware, software, accessories or peripherals with respect to a video game
system other than the Nintendo DS system, or limits distribution outside of the
Territory.

 

2.22         “Sole License” means a license under which only the licensor and a
single licensee can utilize the subject matter of the license.

 

2.23         “Term” means three (3) years from the Effective Date.

 

2.24         “Territory” means any and all countries within the European
Economic Area; namely Albania, Austria, Belgium, Bosnia, Bulgaria, Croatia,
Cyprus, Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece,
Herzegovina, Hungary, Iceland, Ireland, Italy, Latvia, Liechtenstein, Lithuania,
Luxembourg, Macedonia, Malta, Montenegro, the Netherlands, Norway, Poland,
Portugal, Romania, Serbia, Slovakia, Slovenia, Spain, Sweden, and the United
Kingdom.

 

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

PAGE 3 OF 20

 


 

CONFIDENTIAL

 

The Territory also includes Australia, New Zealand, Russia, South Africa,
Switzerland and Turkey. NINTENDO may add additional countries to the Territory
upon written notice to LICENSEE.

 

2.25         “TM” means trade mark of NINTENDO, whether registered or not.

 

3.             GRANT OF LICENSE; LICENSEE RESTRICTIONS

 

3.1           Limited License Grant. For the Term and for the Territory,
NINTENDO grants to LICENSEE a nonexclusive, nontransferable, limited license to
use the Intellectual Property Rights for the purpose of and to the extent
necessary, to develop (or have developed on LICENSEE’s behalf) Games for
manufacture, advertising, marketing and sale by LICENSEE as Licensed Products,
subject to the terms and conditions of this Agreement. _**** ______________

 

3.2           LICENSEE Acknowledgement. LICENSEE’s use of the Intellectual
Property Rights shall not create any right, title or interest of LICENSEE
therein. LICENSEE is authorized and permitted to develop Games, and have
manufactured, advertise, market and sell Licensed Products, only for play on the
Nintendo DS system and only in accordance with this Agreement. In the event that
LICENSEE challenges NINTENDO’s ownership or the validity of the Intellectual
Property Rights, NINTENDO may terminate this Agreement without any notice or
procedure. Nothing contained herein shall be deemed to grant NINTENDO any right,
title or interest in and to those portions of the Licensed Products that do not
consist of NINTENDO’s Intellectual Property Rights, Proprietary Rights or
Confidential Information associated with the Nintendo DS system.

 

3.3           Restrictions on License Grant. NINTENDO does not guarantee that
the hardware for the Nintendo DS system is distributed throughout the Territory.
Moreover, the present limited license to LICENSEE does not extend to the use of
the Intellectual Property Rights for the following purposes:

 

(a)           grant access to, distribute, transmit or broadcast a Game by
electronic means or by any other means known or hereafter devised, including,
without limitation, by wireless, cable, fiber optic, telephone lines, microwave,
radiowave, computer or other device network, except (a) as a part of wireless
Game play on and among Nintendo DS systems, (b) for the purpose of facilitating
Game development under the terms of this Agreement, or (c) as otherwise approved
in writing by NINTENDO. LICENSEE shall use reasonable security measures,
customary within the high technology industry, to reduce the risk of
unauthorized interception or retransmission of any Game transmission. No right
of retransmission shall attach to any authorized transmission of a Game;

 

(b)           authorize or permit any online activities involving a Game,
including, without limitation, multi-player, peer-to-peer or online play, except
as expressly permitted by NINTENDO in writing;

 

(c)           modify, install or operate a Game on any server or computing
device for the purpose of or resulting in the rental, lease, loan or other grant
of remote access to the Game;

 

(d)           emulate, interoperate, interface or link a Game for operation or
use with any hardware or software platform, accessory, computer language,
computer environment, chip instruction set, consumer electronics device,
telephone, cellphone, PDA, or other device, including for purposes of data
interchange, password usage or interactive video game play, other than a
Nintendo DS system, an application approved by NINTENDO, or the Development
Tools;

 

(e)           emulate any past, current or future NINTENDO brand video game
system, or any portion thereof, in software or hardware or any combination
thereof;

 

(f)            embed, incorporate, or store a Game in any media or format except
the Game Card format utilized by the Nintendo DS system, except as may be
necessary as a part of the Game development process under this Agreement;

 

(g)           design, implement or undertake any process, procedure, program or
act designed to disable, obstruct, circumvent or otherwise diminish the
effectiveness or operation of the Security Technology;

 

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

PAGE 4 OF 20


 

CONFIDENTIAL

 

(h)           utilize the Intellectual Property Rights to design or develop any
interactive video game program, except as authorized under this Agreement;

 

(i)            manufacture or reproduce a Game developed under this Agreement,
except through NINTENDO; or

 

(j)            Reverse Engineer or assist in Reverse Engineering all or any part
of the Nintendo DS system, including the hardware, software (embedded or not),
the Development Tools or the Security Technology, except as specifically
permitted under the laws and regulations applicable in the Territory.

 

Nothing contained in this Section 3.3 shall be deemed to prevent LICENSEE from
developing a game or games for other video game platforms, where such game or
games have a similar audiovisual display, look, feel, or game elements as found
in the Game(s) developed by LICENSEE under this Agreement; provided, however,
that LICENSEE hereby acknowledges that any use of NINTENDO’s Intellectual
Property Rights, Proprietary Rights, and/or Confidential Information in such
other game or games without the prior written consent of NINTENDO would be
deemed to be a breach of this Agreement and an infringement of Nintendo’s
Intellectual Property Rights.

 

3.4           Development Tools. NINTENDO and NOA may lease, loan or sell
Development Tools, including any improvements made by NINTENDO or NOA from time
to time, to LICENSEE to assist in the development of Games under this Agreement
on such terms as may be agreed between the parties. Ownership and use of any
Development Tools, whether provided by NINTENDO or NOA, prior to or during the
Term hereof, shall be subject to the terms of this Agreement and any separate
license or purchase agreement required by NINTENDO or any third-party licensing
the Development Tools. LICENSEE acknowledges the respective interests of
NINTENDO, and in the case of third- party Development Tools, such third parties,
in and to the Proprietary Rights associated with the Development Tools.
LICENSEE’s use of the Development Tools shall not create any right, title or
interest of LICENSEE therein. Any license to LICENSEE to use the Development
Tools does not extend to: (a) use of the Development Tools for any purpose
except the design and development of Games under this Agreement,
(b) reproduction or creation of derivatives of the Development Tools, except in
association with the development of Games under this Agreement, (c) Reverse
Engineering of the Development Tools (except as specifically permitted under the
laws and/or regulations applicable in the Territory), or (d) without NINTENDO’s
prior written approval, selling, leasing, assigning, lending, licensing,
encumbering or otherwise transferring the Development Tools. Any tools developed
or derived by LICENSEE as a result of a study of the performance, design or
operation of any NINTENDO Development Tools shall be considered a derivative
work of the Intellectual Property Rights, but may be retained and utilized by
LICENSEE in connection with this Agreement. Unless LICENSEE can demonstrate that
such derivative work has one or more applications that are independent of and
separate from the Intellectual Property Rights (“Independent Applications”), it
shall be deemed to have granted NOA and NINTENDO an indefinite, worldwide,
royalty-free, transferable and Sole License (including the right to sub-license)
to such derivative work. To the extent that LICENSEE can demonstrate one or more
Independent Applications, LICENSEE shall be deemed to have granted to NOA and
NINTENDO a royalty-free and transferable nonexclusive License (including the
right to sub-license) in relation to such Independent Applications for the Term.
Any tools developed or derived by LICENSEE as a result of a study of the
performance, design or operation of any third-party Development Tools shall be
governed by the terms of the license agreement applicable to such Development
Tools. Notwithstanding any referral or information provided or posted regarding
third-party Development Tools, NINTENDO and NOA make no representations or
warranties with regard to any such third-party Development Tools. LICENSEE
acquires and utilizes third-party Development Tools at its own risk.

 

3.5           In-Game Advertising. LICENSEE shall not include advertising or
produce placements for products or services of LICENSEE or third parties,
whether in the Game, as separate content (e.g., a trailer), or in the Printed
Materials, without NINTENDO’s prior written consent, which consent shall not be
unreasonably withheld or delayed.

 

PAGE 5 OF 20


 

CONFIDENTIAL

 

4.             SUBMISSION OF GAME AND ARTWORK FOR APPROVAL

 

4.1           Development and Sale of the Games. LICENSEE may develop or have
developed Games and have manufactured, advertise, market and sell Licensed
Products for play on the Nintendo DS system only in accordance with this
Agreement.

 

4.2:          Third Party Developers. LICENSEE shall not disclose the
Confidential Information (as defined in Section 8 below), the Guidelines or the
Intellectual Property Rights to any Independent Contractor, nor permit any
Independent Contractor to perform or assist in development work for a Game that
requires use of the Confidential Information, unless and until such Independent
Contractor has been approved by NINTENDO and has executed a written
confidentiality agreement with NINTENDO (or with LICENSEE as provided in
Section 8) relating to the Nintendo DS system. Upon request by LICENSEE,
NINTENDO shall, within a reasonable period of time, inform LICENSEE whether any
such third party is approved by NINTENDO.

 

4.3           Delivery of Completed Game. Upon completion of a Game, LICENSEE
shall deliver a prototype of the Game to NINTENDO in a format specified in the
Guidelines. Delivery shall be made in accordance with the methods set forth in
the Guidelines. Each submission shall include such other information or
documentation deemed necessary by NINTENDO, including, without limitation, a
complete set of written user instructions, a complete description of any
security holes, backdoors, time bombs, cheats, “Easter eggs” or other hidden
features or characters in the Game (of which LICENSEE is aware) and a complete
screen text script. NINTENDO shall promptly evaluate the Game with regard to its
technical compatibility with and error-free operation on the Nintendo DS system.
LICENSEE must establish that the Game and any other content included on the Game
Card complies with the guidelines of the Pan European Game Information System
(PEGI), the Unterhaltungssoftware Selbstkontrolle (USK), the Office of Film and
Literature Classification (OFLC), or any other applicable national or regional
game rating system that NINTENDO may accept, as applicable. LICENSEE shall be
responsible for the submission of the Game to the appropriate national or
regional game rating organization and shall provide NINTENDO with a statement or
certificate in writing from the relevant organization, confirming the rating for
the Game. Where any such game has been rated as being suitable only for players
aged 18 and over (or an equivalent rating), LICENSEE must submit a certificate
in writing that confirms the game is rated as no higher than “M” (Mature) by the
Entertainment Software Rating Board (ESRB) of the U.S. In addition, NINTENDO
reserves the right to require LICENSEE to provide NINTENDO with such additional
written indemnification for damages, claims, loss, liability, fine or penalty
resulting from the marketing, distribution or sale of a Game with such an age
rating, as NINTENDO, in its sole discretion, may request. If any such age rating
is subsequently changed by the relevant organization, LICENSEE shall inform
NINTENDO forthwith in writing of that fact and LICENSEE shall then comply with
the above provisions in relation to such new age rating.

 

4.4           Approval of Completed Game. NINTENDO shall, within a reasonable
period of time after receipt, approve or disapprove each submitted Game in
writing, which may include by e-mail. If a Game is disapproved, NINTENDO shall
specify in writing the reasons for such disapproval and state what corrections
or improvements are necessary to receive approval. After making the necessary
corrections or improvements, LICENSEE shall submit a revised Game to NINTENDO
for approval. NINTENDO shall not unreasonably withhold or delay its approval of
any Game. The approval of a Game by NINTENDO shall not relieve LICENSEE of its
sole responsibility for the development, quality and operation of the Game or in
any way create any warranty for a Game or a Licensed Product by NINTENDO.

 

4.5           Submission and Approval of Artwork. Prior to submitting a
completed Game to NINTENDO under Section 4.3, LICENSEE shall prepare and submit
to NINTENDO all Artwork for the proposed Licensed Product. Within ten
(10) business days of receipt, NINTENDO shall approve or disapprove the Artwork
in writing, which may include e-mail. If any Artwork is disapproved, NINTENDO
shall specify in writing the reasons for such disapproval and state what
corrections or improvements are necessary to obtain approval from NINTENDO.
After making the necessary corrections or improvements, LICENSEE shall submit
revised Artwork to NINTENDO for approval. NINTENDO shall not unreasonably
withhold or delay its approval of any Artwork. The approval of the Artwork by
NINTENDO shall not relieve LICENSEE of its sole responsibility for the
development and

 

PAGE 6 OF 20


 

CONFIDENTIAL

 

quality of the Artwork or in any way create any warranty for the Artwork or any
Licensed Product by NINTENDO. All Artwork must be approved prior to submitting
an order for the Bulk Goods or Finished Products, and LICENSEE shall not produce
any Printed Materials for commercial distribution until such Artwork or Finished
Products has been approved by NINTENDO.

 

4.6           Artwork for Bulk Goods. If LICENSEE intends to submit an order for
Bulk Goods, all Artwork and other materials to be included with the Licensed
Product shall be submitted to NINTENDO in accordance with Section 4.5 herein. No
Printed Materials shall be produced by LICENSEE until such Artwork has been
approved by NINTENDO under Section 4.5 herein.

 

5.             ORDER PROCESS, PURCHASE PRICE, PAYMENT AND DELIVERY

 

5.1           Submission of Orders by LICENSEE. After receipt of NINTENDO’s
approval for a Game, LICENSEE may at any time submit written purchase orders to
NINTENDO for any approved Licensed Product title. The purchase order shall
specify whether it is for Finished Products or Bulk Goods. The terms and
conditions of this Agreement shall take precedence over any contrary or
additional terms of such purchase order or any other written documentation or
verbal instructions from LICENSEE. All orders shall be subject to acceptance by
NINTENDO or its designee.

 

5.2           Purchase Price and Minimum Order Quantities. The purchase price
and minimum order quantities for Finished Products and Bulk Goods shall be set
forth in NINTENDO’s then current Price Schedule. Unless otherwise specifically
provided for, the purchase price includes the cost of manufacturing the Licensed
Products. No taxes, duties, import fees or other tariffs related to the
development, manufacture, import, marketing or sale of the Licensed Products
except for taxes imposed on NINTENDO’s income are included in the purchase price
and all such taxes are the responsibility of LICENSEE. The Price Schedule is
subject to change by NINTENDO at any time without Notice, provided, however,
that any price increase shall be applicable only to purchase orders submitted,
paid for, and accepted by NINTENDO after the date of the price increase, and
provided that such changes shall be delivered to LICENSEE as soon as possible
thereafter.

 

5.3           Payment. Upon placement of an order with NINTENDO, LICENSEE shall
pay the full purchase price to NINTENDO either (a) by tender of an irrevocable
letter of credit in favor of NINTENDO (or its designee) and payable at sight,
issued by a bank acceptable to NINTENDO and confirmed, if requested by NINTENDO,
at LICENSEE’s expense, or (b) in cash, by wire transfer to an account designated
by NINTENDO. All letters of credit shall comply with NINTENDO’s written
instructions and all associated banking charges shall be for LICENSEE’s account.

 

5.4           Delivery of Licensed Products. NINTENDO shall deliver the Finished
Products and Bulk Goods ordered by LICENSEE to LICENSEE FOB Japan, CIP European
Destination or ex-warehouse Grossostheim, per the terms in the Price Schedule.
Also per the Price Schedule, ______________________ ****______________________.
Upon mutual consent of NINTENDO and LICENSEE, orders may be delivered in partial
shipments with a minimum shipment quantity as specified in the Price Schedule.
Such orders shall be delivered only to countries within the Territory. Title to
the Licensed Products shall vest in accordance with the terms of the applicable
letter of credit or, in the absence thereof, per Incoterms 2000.

 

6.             MANUFACTURE OF THE LICENSED PRODUCT

 

6.1           Manufacturing. Given NINTENDO’s ownership of the valuable
Intellectual Property Rights, NINTENDO shall be the exclusive source for the
manufacture of the Game Cards, and shall control all aspects of the
manufacturing process, including the selection of the locations and
specifications for any manufacturing facilities, determination of materials and
processes, appointment of suppliers and subcontractors, and management of all
work-in-progress.

 

6.2           Manufacture of the Licensed Products. Upon acceptance by NINTENDO
of a purchase order from LICENSEE for an approved Licensed Product title and
receipt of payment as provided for under Section 5.3 herein, NINTENDO (through
its suppliers and subcontractors) shall arrange for the manufacture of Finished
Product or Bulk Goods, as specified in LICENSEE’s purchase order. In this
regard, LICENSEE shall submit to NINTENDO certain technical information as set
forth

 

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

PAGE 7 OF 20


 

CONFIDENTIAL

 

in a questionnaire entitled “Software Submission Requirements” which has been
provided to LICENSEE by NINTENDO.

 

6.3           Security Features. The final release version of the Game, Game
Cards and Printed Materials shall include such Security Technology as NINTENDO,
in its sole discretion, deems necessary or appropriate to (a) reduce the risk of
unlawful copying or other unlawful, unsafe or unauthorized uses, (b) protect the
Proprietary Rights of NINTENDO and of LICENSEE, (c) promote consumer confidence,
and (d) increase the quality, reliability or operation of the Nintendo DS
system.

 

6.4           Printed Materials for Bulk Goods. Upon delivery to LICENSEE of
Bulk Goods, LICENSEE shall assemble the Printed Materials and Bulk Goods into
the Licensed Products in accordance with the Guidelines. No other materials,
items, products or packaging may be included or assembled with the Bulk Goods
without NINTENDO’s prior written consent. Bulk Goods may be sold or distributed
by LICENSEE only when fully assembled in accordance with the Guidelines.

 

6.5           Sample Printed Materials and Bulk Goods. Within a reasonable
period of time after LICENSEE’s assembly of an initial order for Bulk Goods
title, LICENSEE shall provide NINTENDO with (a) one (1) sample of the fully
assembled, Licensed Product, and (b) five (5) samples of the LICENSEE-produced
Printed Materials for such Licensed Product.

 

6.6           Retention of Sample Licensed Products by NINTENDO. NINTENDO may,
at its own expense, manufacture reasonable quantities of the Game Cards or the
Licensed Products, and make a reasonable number of copies of the Printed
Materials, not to exceed        ****       copies, to be used for archival
purposes, legal proceedings against infringers of the Intellectual Property
Rights, and for other lawful purposes (but not for resale).

 

7.             MARKETING AND ADVERTISING

 

7.1           Approval of Marketing Materials. LICENSEE represents and warrants
that the Printed Materials and the Marketing Materials shall be of high quality
and comply with (a) the Guidelines, (b) to the best of LICENSEE’s knowledge, the
guidelines of the PEGI, and (c) all applicable laws, regulations and official
codes of practice in those jurisdictions in the Territory where they will be
used or distributed. All LICENSEE controlled websites featuring the Games shall
adopt a privacy policy that complies with all applicable local laws, regulations
and official guidelines. To protect NINTENDO’s valuable Intellectual Property
Rights, to prevent the dilution of NINTENDO’s trade marks, and to avoid use of
the licensed Intellectual Property Rights giving rise to any implication of
NINTENDO’s sponsorship, association, approval or endorsement where this is not
the case, prior to actual use or distribution, LICENSEE shall submit to NINTENDO
for review samples of all proposed Marketing Materials. NINTENDO shall, within
ten (10) business days of receipt, approve or disapprove the quality of such
samples. If any of the samples are disapproved, NINTENDO shall specify the
reasons for such disapproval in writing, which may include by e-mail, and state
what corrections and/or improvements are necessary to receive approval. After
making the necessary corrections and/or improvements, LICENSEE shall submit
revised samples for approval by NINTENDO. No Marketing Materials shall be used
or distributed by LICENSEE without NINTENDO’s prior written approval. NINTENDO
shall not unreasonably withhold or delay its approval of any proposed Marketing
Materials.

 

7.2           No Bundling. To protect NINTENDO’s valuable Intellectual Property
Rights, to prevent the dilution of NINTENDO’s trademarks, and to avoid use of
the licensed Intellectual Property Rights giving rise to any implication of
NINTENDO’s sponsorship, association, approval or endorsement where this is not
the case, LICENSEE shall not, without NINTENDO’s prior written approval, market
or distribute any Licensed Products that have been bundled with (a) any
peripheral designed for use with the Nintendo DS system that has not been
licensed or approved in writing by NINTENDO, provided that LICENSEE is
responsible for ensuring that any such peripheral shall comply with all
applicable laws and regulations in the Territory, or (b) any other product or
service where NINTENDO’s sponsorship, association, approval or endorsement might
be suggested by bundling the products or services.

 

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

PAGE 8 OF 20


 

CONFIDENTIAL

 

7.3           Warranty and Repair. LICENSEE shall provide the original consumer
with a minimum ninety (90) day (or such longer minimum period as may be required
by applicable law) limited warranty on all Licensed Products, provided that the
exact nature of such warranties and services shall be determined by LICENSEE in
its discretion and further provided that such warranties and services comply
with the requirements of the laws and regulations applicable in the Territory.
LICENSEE shall also provide reasonable product service, including
out-of-warranty service, for all Licensed Products. LICENSEE shall make such
warranty and repair information available to consumers as required by applicable
law.

 

7.4           Business Facilities. LICENSEE agrees to develop and maintain
sufficient customer service, either directly or through a third party, to
adequately support the Licensed Products.

 

7.5           No Sales Outside the Territory. LICENSEE represents and warrants
that it shall not knowingly market, sell, offer to sell, import or distribute
the Licensed Products outside the Territory, or within the Territory when
LICENSEE has actual or constructive knowledge that a subsequent destination of
the Licensed Product is outside the Territory.

 

7.6           Defects and Recall. In the event of a material programming defect
in a Licensed Product that would, in NINTENDO’s reasonable judgment,
significantly impair the ability of a consumer to play the Game, NINTENDO may,
after consultation with LICENSEE, require the LICENSEE to recall the Licensed
Product and undertake suitable repairs or replacements.

 

7.7           NINTENDO Promotional Materials, Publications and Events. With a
view to improving the competitiveness of the video game products consisting of
Nintendo video game systems and services and compatible software published by
LICENSEE and others, at its option and expense, NINTENDO may (a) insert in the
Printed Materials for the Licensed Products promotional materials concerning
publications and promotions for such video game products, provided that LICENSEE
shall not be required to include any such materials where the purpose of such
materials is to promote a product(s) directly competitive with LICENSEE’s
products; (b) utilize screen shots, Artwork and information regarding the
Licensed Products in all NINTENDO-published or officially licensed magazines,
official NINTENDO-sponsored web-sites, or other advertising, promotional or
marketing media that promotes such video game products, services or programs,
and (c) exercise public performance rights in the Games and use related
trademarks and Artwork in connection with NINTENDO-sponsored contests, tours,
conventions, trade shows, press briefings and similar events that promote such
video game products subject to the prior written approval of LICENSEE.

 

7.8           Nintendo Gateway System. To promote and increase demand for games
on Nintendo video game systems, NINTENDO licenses a system (the “Nintendo
Gateway System”) in various non-coin activated commercial settings such as
commercial airlines, cruise ships, rail systems and hotels, where customers play
games on specially adapted Nintendo video game systems. If NINTENDO identifies a
Game for possible license on the Nintendo Gateway System, the parties agree to
conduct good faith negotiations toward including the Game in the Nintendo
Gateway System.

 

8.             CONFIDENTIAL INFORMATION

 

8.1           Definition. “Confidential Information” means information provided
to LICENSEE by NINTENDO or any third party working with NINTENDO or NOA relating
to the hardware and software for the Nintendo DS system or the Development
Tools, including, but not limited to, (a) all current or future information,
know-how, techniques, methods, tools, emulator hardware or software, software
development specifications, proprietary manufacturing processes and/or trade
secrets, (b) any information on inventions, patents or patent applications,
(c) any business, legal, marketing, pricing or sales data or information, and
(d) any other information or data relating to development, design, operation,
manufacturing, marketing or sales. Confidential Information shall include all
confidential information disclosed, whether in writing, orally, visually, or in
the form of drawings, technical specifications, software, samples, pictures,
models, recordings, or other tangible items which contain or manifest, in any
form, the above listed information. Confidential Information shall not include
(i) data and information that were in the public domain prior to LICENSEE’s
receipt of the same hereunder, or that subsequently becomes part of the public
domain by publication or otherwise, except by the wrongful act or omission of
LICENSEE or any third party, (ii) data and information that LICENSEE can
demonstrate, through written records kept in the ordinary course of business,
were in

 

PAGE 9 OF 20


 

CONFIDENTIAL

 

its possession without restriction on use or disclosure, prior to its receipt of
the same hereunder and were not acquired directly or indirectly from NINTENDO or
NOA under an obligation of confidentiality that is still in force, and
(iii) data and information that LICENSEE can show were received by it from a
third party who did not acquire the same directly or indirectly from NINTENDO or
NOA and to whom LICENSEE has no obligation of confidentiality.

 

8.2           Disclosures Required by Law. LICENSEE shall be permitted to
disclose Confidential Information if such disclosure is required by an
authorized governmental or judicial entity, provided that LICENSEE shall notify
NINTENDO at least ten (10) days prior to such disclosure, or such lesser period
as may be needed to comply with such requirement. LICENSEE shall use its best
commercial efforts to limit the disclosure to the greatest extent possible,
consistent with LICENSEE’s legal obligations, and if required by NINTENDO, shall
cooperate in the preparation and entry of appropriate court orders limiting the
persons to whom Confidential Information may be disclosed and the extent of
disclosure of such Confidential Information.

 

8.3           Disclosure and Use. NINTENDO may provide LICENSEE with highly
confidential development information, Guidelines, Development Tools, systems,
specifications and related resources and information constituting and
incorporating the Confidential Information to assist LICENSEE in the development
of Games. LICENSEE agrees to maintain all Confidential Information as strictly
confidential and to use such Confidential Information only in accordance with
this Agreement. LICENSEE shall limit access to the Confidential Information to
LICENSEE’s employees having a strict need to know, and shall advise such
individuals of their obligation of confidentiality as provided herein. LICENSEE
shall require each such individual to retain in confidence the Confidential
Information pursuant to a written non-disclosure agreement with LICENSEE.
LICENSEE shall use its best efforts to ensure that individuals who are permitted
hereunder to work with or otherwise have access to Confidential Information
shall not disclose or make any unauthorized use of the Confidential Information.

 

8.4           No Disclosure to Independent Contractors. LICENSEE shall not
disclose the Confidential Information, including without limitation the
Guidelines and Intellectual Property Rights, to any Independent Contractor, nor
permit any Independent Contractor to perform or assist in development work for a
Game that requires use of the Confidential Information, without the prior
written consent of NINTENDO. Any Independent Contractor seeking access to
Confidential Information shall be required to enter into a written
non-disclosure agreement with NINTENDO or NOA that is no less restrictive than
the terms of this Section 8, prior to receiving any access to or disclosure of
the Confidential Information from either LICENSEE or NINTENDO.

 

At LICENSEE’s option, the written non-disclosure agreement may be with LICENSEE
rather than NINTENDO or NOA, in which case the form and substance of the
non-disclosure agreement must be acceptable to NINTENDO. Upon NINTENDO or NOA’s
reasonable written request, LICENSEE shall provide to NINTENDO a listing of all
Independent Contractors who have received or been granted access to Confidential
Information along with copies of the applicable written nondisclosure
agreements. In addition, LICENSEE shall take all reasonable measures to ensure
that its Independent Contractors fulfill the requirements of the applicable
written non-disclosure agreements.

 

LICENSEE shall use its best commercial efforts to ensure that its employees
working with or otherwise having access to Confidential Information shall not
disclose or make unauthorised use of the Confidential Information._****
_____________________

____________________________________________________________________________________________________________

_____________________________

 

8.5           Agreement Confidentiality. LICENSEE agrees that the terms,
conditions and contents of this Agreement shall be treated as Confidential
Information. Any public announcement or press release regarding this Agreement
or the release dates for Games developed by LICENSEE under this Agreement shall
be subject to NINTENDO’s prior written approval, such approval not to be
unreasonably delayed or withheld. The parties may disclose this Agreement (a) to
accountants, banks, financing sources, lawyers, parent companies and related
parties under substantially equivalent confidentiality obligations, (b) in
connection with any formal legal proceeding for the enforcement of this
Agreement, (c) as required by the regulations of the government agencies in the
Territory and the United States that regulate publicly-traded securities,
provided that all Confidential

 

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

PAGE 10 OF 20


 

CONFIDENTIAL

 

Information shall be edited from such disclosures to the maximum extent allowed
by such government agencies, (d) in response to lawful process, subject to court
order limiting the persons to whom Confidential Information may be disclosed and
the extent of disclosure of such Confidential Information, approved in advance
by NINTENDO, and (e) to a third party proposing to enter into a business
transaction with LICENSEE or with NINTENDO, but only to the extent reasonably
necessary for carrying out the proposed transaction and only under terms of
mutual confidentiality.

 

8.6           Notification Obligations. LICENSEE shall promptly notify NINTENDO
of the unauthorized use or disclosure of any Confidential Information of which
LICENSEE becomes aware, and shall promptly act to recover any such information
and prevent further breach of the obligations herein. The obligations of
LICENSEE set forth herein are in addition to and not in lieu of any other legal
remedy that may be available to NINTENDO under this Agreement or applicable law.

 

8.7           Continuing Effect of the NDA. The terms of this Section 8
supplement the terms of the NDA, which shall remain in effect. In the event of a
conflict between the terms of the NDA and this Agreement, the provisions of this
Agreement shall control.

 

9.             REPRESENTATIONS AND WARRANTIES

 

9.1           LICENSEE’s Representations and Warranties. LICENSEE represents and
warrants that:

 

(a)           it is a duly organized and validly existing corporation and has
full authority to enter into this Agreement and to carry out the provisions
hereof,

 

(b)           the execution, delivery and performance of this Agreement by
LICENSEE does not conflict with any agreement or understanding to which LICENSEE
may be bound, and

 

(c)           excluding the Intellectual Property Rights, LICENSEE is either
(i) the sole owner of all right, title and interest in and to the trademarks,
copyrights and all other Proprietary Rights incorporated into the Game or the
Artwork used in association with the development, advertising, marketing and
sale of the Licensed Products or the Marketing Materials, or (ii) the holder of
such rights, including trademarks, copyrights and all other Proprietary Rights
which belong to any third party but have been licensed from such third party or
an agent or licensee of a third party such as a collecting society, by LICENSEE,
as are necessary for the development, advertising, marketing or sale of the
Licensed Products and the Marketing Materials under this Agreement.

 

9.2           NINTENDO’s Representations and Warranties. NINTENDO represents and
warrants that:

 

(a) it is a duly organized and validly existing corporation and has full
authority to enter into this Agreement and to carry out the provisions hereof,
and

 

(b) the execution, delivery and performance of this Agreement by NINTENDO does
not conflict with any agreement or understanding to which NINTENDO may be bound.

 

9.3           INTELLECTUAL PROPERTY RIGHTS DISCLAIMER BY NINTENDO. NINTENDO (ON
ITS OWN BEHALF AND ON BEHALF OF ITS AFFILIATES, SUBSIDIARIES, LICENSORS,
SUPPLIERS AND SUBCONTRACTORS), EXPRESSLY DISCLAIMS ALL REPRESENTATIONS AND
WARRANTIES CONCERNING THE SCOPE OR VALIDITY OF THE INTELLECTUAL PROPERTY RIGHTS.
NINTENDO (ON ITS OWN BEHALF AND ON BEHALF OF ITS AFFILIATES, SUBSIDIARIES,
LICENSORS, SUPPLIERS AND SUBCONTRACTORS), EXPRESSLY DISCLAIMS WARRANTY THAT THE
DESIGN, DEVELOPMENT, ADVERTISING, MARKETING OR SALE OF THE LICENSED PRODUCTS OR
THE USE OF THE INTELLECTUAL PROPERTY RIGHTS BY LICENSEE WILL NOT INFRINGE UPON
ANY PATENT, COPYRIGHT, TRADEMARK OR OTHER PROPRIETARY RIGHTS OF A THIRD PARTY.
TO THE MAXIMUM EXTENT LEGALLY PERMISSIBLE, ANY WARRANTY, CONDITION OR TERM THAT
MAY BE PROVIDED IN ANY APPLICABLE PROVISION OF ANY LAW OR REGULATION IN THE
TERRITORY GOVERNING

 

PAGE 11 OF 20


 

CONFIDENTIAL

 

COMMERCIAL ACTIVITY, OR ANY OTHER COMPARABLE LAW OR REGULATION IS EXPRESSLY
DISCLAIMED. LICENSEE HEREBY ASSUMES THE RISK OF INFRINGEMENT.

 

9.4           GENERAL DISCLAIMER BY NINTENDO. NINTENDO (ON ITS OWN BEHALF AND ON
BEHALF OF ITS AFFILIATES, SUBSIDIARIES, LICENSORS, SUPPLIERS AND SUBCONTRACTORS)
EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES WITH RESPECT TO THE LICENSED
PRODUCTS, INCLUDING, WITHOUT LIMITATION, THE SECURITY TECHNOLOGY. LICENSEE
PURCHASES AND ACCEPTS ALL LICENSED PRODUCTS ON AN “AS IS” AND “WHERE IS” BASIS.
NINTENDO (ON ITS OWN BEHALF AND ON BEHALF OF ITS AFFILIATES, SUBSIDIARIES,
LICENSORS, SUPPLIERS AND SUBCONTRACTORS) EXPRESSLY DISCLAIMS ALL WARRANTIES,
CONDITIONS OR OTHER TERMS OF ANY KIND UNDER THE APPLICABLE LAWS OF ANY COUNTRY,
EXPRESS OR IMPLIED, INCLUDING IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS
FOR A GENERAL OR PARTICULAR PURPOSE.

 

9.5           LIMITATION OF LIABILITY. TO THE MAXIMUM EXTENT PERMITTED BY LAW,
NEITHER NINTENDO NOR ITS SUBSIDIARIES, AFFILIATES, LICENSORS, SUBCONTRACTORS OR
SUPPLIERS SHALL BE LIABLE FOR LOSS OF PROFITS, OR FOR ANY SPECIAL, PUNITIVE,
INCIDENTAL OR CONSEQUENTIAL DAMAGES OF LICENSEE OR ITS CUSTOMERS ARISING OUT OF
OR RELATED TO THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE BREACH OF THIS
AGREEMENT BY NINTENDO, THE MANUFACTURE OF THE LICENSED PRODUCTS OR THE USE OF
THE LICENSED PRODUCTS ON ANY NINTENDO VIDEO GAME SYSTEM BY LICENSEE OR BY ANY
END USER.

 

10.          INDEMNIFICATION

 

10.1         Claim. “Claim” means any and all third-party claims, demands,
actions, suits, proceedings, losses, liabilities, damages, expenses and costs,
including, without limitation, reasonable attorneys’ fees and actual costs, and
any actual expenses incurred in the settlement or avoidance of any such claim.
“Claim” shall specifically include civil, criminal, and regulatory matters, and
those brought by any third party (including governmental authorities or
agencies) under any national, subnational, or multinational law or regulation,
or the rules of any self-regulatory body (e.g., PEGI).

 

10.2         LICENSEE’s Indemnification.            LICENSEE shall indemnify and
hold harmless NINTENDO (and any of its affiliates, subsidiaries, licensors,
suppliers, officers, directors, employees or agents) from any Claims which are
alleged to result from or be in connection with:

 

(a)           a material breach by LICENSEE of any of the provisions in this
Agreement,

 

(b)           any infringement of a third party’s Proprietary Rights as a result
of the design, development, advertising, marketing, sale or use of any aspect of
the Licensed Products or the Marketing Materials, by LICENSEE or on behalf of
LICENSEE, excluding claims based solely upon the Intellectual Property Rights,

 

(c)           a defect, failure to warn, bodily injury (including death) or
other personal or property damage arising out of, or in connection with, the
design, development, advertising, marketing, sale or use of any aspect of the
Licensed Products, and

 

(d)           the design, development, advertising, marketing, sale or use of
any aspect of the Licensed Products or the Marketing Materials.

 

NINTENDO and LICENSEE shall give prompt Notice to the other of any Claim which
is or which may be subject to indemnification under this Section 10. With
respect to such Claim, LICENSEE, as indemnitor, shall have the right to select
counsel and to control the defense and/or settlement thereof. NINTENDO may, at
its own expense, participate in such action or proceeding with counsel of its
own choice. LICENSEE shall not enter into any settlement of any Claim in which
(i) NINTENDO has been named as a party, or (ii) Intellectual Property Rights
have been asserted

 

PAGE 12 OF 20


 

CONFIDENTIAL

 

without NINTENDO’s prior written consent, which shall not be unreasonably
withheld. NINTENDO shall provide reasonable assistance to LICENSEE in its
defense of any Claim.

 

10.3         LICENSEE’s Insurance. LICENSEE shall, at its own expense, obtain a
comprehensive policy of general liability insurance (including coverage for
advertising injury and product liability Claims) from an insurance company rated
at least B+ by A.M. Best or a comparable rating by another recognized insurance
rating organization. Such policy of insurance shall be in an amount of not less
than the equivalent of ___________****_________ on a per-occurrence basis and
shall provide for adequate protection against any Claims. Such policy shall name
NINTENDO as an additional insured and shall specify that it may not be canceled
without thirty (30) days’ prior written Notice to NINTENDO. A Certificate of
Insurance shall be provided to NINTENDO not later than the date of the initial
order of Licensed Products under this Agreement or within thirty (30) days of
the Effective Date of this Agreement, whatever date occurs later. If LICENSEE
fails to provide NINTENDO with such Certificate of Insurance or fails to
maintain such insurance at any time during the Term and for a period of two
(2) years thereafter and fails to cure within thirty (30) days of written
notice, NINTENDO, in its sole discretion may: (a) terminate this Agreement in
accordance with Section 13.2 herein; and/or (b) secure comparable insurance, at
LICENSEE’s expense, for the sole benefit and protection of NINTENDO.

 

10.4         Suspension of Production. In the event NINTENDO deems itself at
risk with respect to any Claim under this Section 10, NINTENDO may, at its sole
option, suspend production, delivery or order acceptance for any Licensed
Products, in whole or in part, pending resolution of such Claim.

 

11.          PROTECTION OF PROPRIETARY RIGHTS

 

11.1         Joint Actions Against Infringers. LICENSEE and NINTENDO may agree
to jointly pursue cases of infringement involving the Licensed Products, as such
Licensed Products will contain Proprietary Rights owned by each of them. Unless
the parties otherwise agree, or unless the recovery is expressly allocated
between them by the court, in the event of such an action, any recovery shall be
used first to reimburse LICENSEE and NINTENDO for their respective reasonable
attorneys’ fees and costs, pro rata, and any remaining recovery shall be
distributed to LICENSEE and NINTENDO, pro rata, based upon the fees and costs
incurred in bringing such action.

 

11.2         Actions by LICENSEE. LICENSEE, without the consent of NINTENDO and
to the extent permitted by law, may bring any action or proceeding relating to
an infringement or potential infringement of LICENSEE’s Proprietary Rights in
the Licensed Products. LICENSEE shall make reasonable good-faith efforts to
inform NINTENDO of such actions in a timely manner. LICENSEE will have the right
to retain all proceeds it may derive from any recovery in connection with such
actions.

 

11.3         Actions by NINTENDO. NINTENDO, without the consent of LICENSEE, may
bring any action or proceeding relating to an infringement or potential
infringement of NINTENDO’s Intellectual Property Rights in the Licensed
Products. NINTENDO shall, in a timely manner, make reasonable good-faith efforts
to inform LICENSEE of such actions likely to affect LICENSEE’s rights. NINTENDO
will have the right to retain all proceeds it may derive from any recovery in
connection with such actions.

 

12.          ASSIGNMENT

 

12.1         Definition. “Assignment” means every type and form of assignment,
transfer, sale, sublicense, delegation, encumbrance, pledge and/or hypothecation
of LICENSEE’s rights or obligations under this Agreement, including, but not
limited to, (a) a voluntary assignment, transfer, sale, sublicense, delegation,
encumbrance, pledge and/or hypothecation by LICENSEE of all or any portion of
its rights or obligations under this Agreement, (b) the assignment, transfer,
sale, sublicense, delegation, encumbrance, pledge and/or hypothecation of all or
any portion of LICENSEE’s rights or obligations under this Agreement to or by
LICENSEE’s trustee in bankruptcy, receiver, or other individual or entity
appointed to control or direct the business and affairs of LICENSEE, (c) an
involuntary assignment, transfer, sale, sublicense, delegation, encumbrance,
pledge or hypothecation of all or a portion of LICENSEE’s rights or obligations
under this Agreement, including but not limited

 

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

PAGE 13 OF 20


 

CONFIDENTIAL

 

to a foreclosure by a third party upon assets of LICENSEE, (d) the merger or
consolidation of LICENSEE if LICENSEE is a corporation, and (e) any other means
or method whereby rights or obligations of LICENSEE under this Agreement are
sold, assigned or transferred to another individual or entity for any reason.
Assignment also includes the sale, assignment, transfer or other event affecting
a change in the controlling interest of LICENSEE, whether by sale, transfer or
assignment of shares in LICENSEE, or by sale, transfer or assignment of
partnership interests in LICENSEE, or otherwise.

 

12.2         No Assignment by LICENSEE. This Agreement and the subject matter
hereof are personal to LICENSEE. No Assignment of LICENSEE’s rights or
obligations hereunder shall be valid or effective without NINTENDO’s prior
written consent, which consent may be withheld by NINTENDO for any reason
whatsoever in its sole discretion. In the event of an attempted Assignment in
violation of this provision, NINTENDO shall have the right at any time, at its
sole option, to immediately terminate this Agreement. Upon such termination,
NINTENDO shall have no further obligation under this Agreement to LICENSEE or to
LICENSEE’s intended or purported assignee.

 

12.3:        Sale or Transfer of LICENSEE’s Business. Notwithstanding the rights
of NINTENDO specified in Clauses 12.1 and 12.2, NINTENDO will not unreasonably
withhold its consent of LICENSEE’s assignment of the present Agreement in
conjunction with the sale or transfer of LICENSEE’s business related to this
Agreement, provided that the purchaser/transferee does not manufacture, or have
manufactured for it, a Competitive Game System. Such Competitive Game Systems
include, but without limitation: Apple/Bandai Pippin or Atmark, Atari Jaguar,
Atari Lynx, 3DO Real, Matsushita M2, Microsoft Xbox, Microsoft Xbox 360,
Phillips CD-I Interactive Player, Sega Master System, Sega Genesis, Sega CD,
Sega Game Gear, Sega CD/X, Sega Katana, Sega Nomad, Sega 32X, Sega Saturn, Sega
Pico, Sony PSX/Playstation, Sony PSX2, Sony PSP, Sony Personal Digital
Assistant, and SNK Neo Geo.

 

Further, with respect to Related Parties, this Agreement may be sold, assigned,
delegated, or sublicensed upon thirty (30) days’ prior notice to NINTENDO,
provided that any such sale, assignment, delegation or sublicense will require
that the Related Party purchaser, assignor, delegate, or sublicensee,
affirmatively assume all of LICENSEE’s duties, responsibilities, and obligations
under this Agreement. The term “Related Party(ies)” shall mean any person or
entity that directly or indirectly controls, is controlled by, or is under
common control with LICENSEE. For purposes of this definition, “control” (or any
variation thereof) means beneficial ownership of more than fifty percent (50%)
of the equity or other interests entitled to vote for the election of directors
or equivalent governing body of a person or entity. The term “Related
Party(ies)” shall not include any person or entity that directly or indirectly
manufactures, or has manufactured for it, a Competitive Game System.

 

12.4         Proposed Assignment. Prior to any proposed Assignment of this
Agreement, LICENSEE shall give NINTENDO not less than thirty (30) days prior
written Notice thereof, which Notice shall disclose the name of the proposed
assignee, the proposed effective date of the proposed Assignment and the nature
and extent of the rights and obligations that LICENSEE proposes to assign.
NINTENDO may, in its sole discretion, approve or disapprove such proposed
Assignment. Unless written consent is given by NINTENDO to a proposed
Assignment, any attempted or purported Assignment shall be deemed disapproved
and NINTENDO shall have the unqualified right, in its sole discretion, to
terminate this Agreement at any time. Upon termination, NINTENDO shall have no
further obligation under this Agreement to LICENSEE or to LICENSEE’s intended or
purported assignee.

 

12.5         LICENSEE’s Obligation of Non-Disclosure.    LICENSEE shall not
(a) disclose NINTENDO’s Confidential Information to any proposed assignee of
LICENSEE, or (b) permit access to NINTENDO’s Confidential Information by any
proposed assignee or other third party, without the prior written consent of
NINTENDO to such disclosure.

 

13.          TERM AND TERMINATION

 

13.1         Term. This Agreement shall commence on the Effective Date and
continue for the Term, unless earlier terminated as provided for herein.

PAGE 14 OF 20


 

CONFIDENTIAL

 

13.2         Default or Breach. In the event that either party is in default or
commits a material breach of this Agreement which is not cured within thirty
(30) days after Notice thereof, then this Agreement shall automatically
terminate on the date specified in such Notice.

 

13.3         Bankruptcy. At NINTENDO’s option, this Agreement may be terminated
immediately and without Notice in the event that LICENSEE (a) makes an
assignment for the benefit of creditors, (b) becomes insolvent, (c) files a
voluntary petition for bankruptcy, (d) acquiesces to any involuntary bankruptcy
petition, (e) is adjudicated as a bankrupt, or (f) ceases to do business.

 

13.4         Termination Other Than by Breach. Upon (a) the expiration of this
Agreement, (b) its termination other than by LICENSEE’s breach, or
(c) termination of this Agreement by NINTENDO after one hundred twenty days
(120) Notice to LICENSEE in the event NINTENDO reasonably believes that LICENSEE
has developed, marketed, or sold a product that infringes any intellectual
property rights of NINTENDO anywhere in the world (provided that if the parties
are able to resolve such alleged infringement within such 120-day period, such
termination shall not take effect), _****_____________________________________
All Licensed Products in LICENSEE’s control following the expiration of such
sell-off period shall be destroyed by LICENSEE within ten (10) days and proof of
such destruction (certified by an officer of LICENSEE) shall be provided to
NINTENDO.

 

13.5         Termination by LICENSEE’s Breach. If this Agreement is terminated
by NINTENDO as a result of a breach of its terms and conditions by LICENSEE,
LICENSEE shall immediately cease all distribution, advertising, marketing or
sale of any Licensed Products. All Licensed Products in LICENSEE’s control as of
the date of such termination shall be destroyed by LICENSEE within ten (10) days
and Notice of such destruction (with proof certified by an officer of LICENSEE)
shall be delivered to NINTENDO.

 

13.6         Breach of NDA or Other NINTENDO License Agreements. At NINTENDO’s
option, any material breach by LICENSEE of (a) the NDA, or (b) any other license
agreement between NINTENDO and LICENSEE relating to the development of games for
any Nintendo video game system, which breach is not cured within the time period
for cure allowed under the applicable agreement, (and which shall give NINTENDO
reasonable cause to believe that it needs to terminate this Agreement so as to
protect its legitimate business interests), shall be considered a material
breach of this Agreement, entitling NINTENDO to terminate this Agreement in
accordance with Section 13.5 herein.

 

13.7         No Further Use of the Intellectual Property Rights. Upon expiration
or termination of this Agreement, LICENSEE shall cease all use of the
Intellectual Property Rights for any purpose, except as may be required in
connection with the sale of the Licensed Products authorized under Section 13.4
herein. LICENSEE shall, within thirty (30) days of expiration or termination,
(a) return to NINTENDO all Development Tools provided to LICENSEE by NINTENDO,
and (b) return to NINTENDO or destroy any and all copies of materials
constituting, relating to, or disclosing any Confidential Information, including
but not limited to Guidelines, writings, drawings, models, data and tools
whether in LICENSEE’s possession or in the possession of any past or present
employee, agent or Independent Contractor who received the information through
LICENSEE. Proof of such return or destruction shall be certified by an officer
of LICENSEE and promptly provided to NINTENDO.

 

13.8         Termination by NINTENDO’s Breach. If this Agreement is terminated
by LICENSEE as a result of a breach of its terms or conditions by NINTENDO,
LICENSEE may at its sole option continue to sell the Licensed Products in the
Territory until the expiration of the Term, at which time the provisions of
Section 13.4 shall apply.

 

14.          GENERAL PROVISIONS

 

14.1         Compliance with Applicable Laws and Regulations. LICENSEE shall at
all times comply with applicable laws, regulations and orders in the countries
of the Territory relating to or in any way affecting this Agreement and
LICENSEE’s performance under this Agreement, including, without limitation, the
export laws and regulations of any country with jurisdiction over the
Intellectual Property Rights, Licensed Products, Development Tools and/or either
party. LICENSEE shall not

 

* Confidential portion omitted and filed separatlely with the Securities and
Exchange Commission.

 

PAGE 15 OF 20


 

CONFIDENTIAL

 

market, distribute, or sell the Game and/or Game Cards in any country in the
Territory in which such marketing, distribution or sale would violate any
applicable laws, regulations or orders of such country.

 

14.2         Force Majeure. Neither party shall be liable for any breach of this
Agreement occasioned by any cause beyond the reasonable control of such party,
including governmental action, war, terrorism, riot or civil commotion, fire,
natural disaster, labor disputes, restraints affecting shipping or credit, delay
of carriers, inadequate supply of suitable materials or any other cause that
could not with reasonable diligence be controlled or prevented by the parties.
In the event of material shortages, including shortages of materials or
production facilities necessary for production of the Licensed Products,
NINTENDO reserves the right to allocate such resources among itself and its
licensees.

 

14.3         Records and Audit. During the Term and for a period of two
(2) years thereafter, LICENSEE agrees to keep accurate, complete and detailed
records relating to the use of the Confidential Information, the Development
Tools and the Intellectual Property Rights. Upon reasonable Notice to LICENSEE
(at least 15 days), NINTENDO may, at its expense and subject to a
confidentiality agreement, arrange for a third party audit of LICENSEE’s
records, reports and other information solely related to LICENSEE’s compliance
with this Agreement; provided, however, that NINTENDO shall not, during the
course of the audit, access LICENSEE’s source code, development plans, marketing
plans, internal business plans or other items deemed confidential by LICENSEE,
except to the extent such materials incorporate, disclose or reference
NINTENDO’s Confidential Information or Intellectual Property Rights.

 

14.4         Waiver, Severability, Integration, and Amendment. The failure of a
party to enforce any provision of this Agreement shall not be construed to be a
waiver of such provision or of the right of such party to thereafter enforce
such provision. In the event that any term, clause or provision of this
Agreement shall be construed to be or adjudged invalid, void or unenforceable,
such term, clause or provision shall be construed as severed from this
Agreement, and the remaining terms, clauses and provisions shall remain in
effect. Together with the NDA, this Agreement constitutes the entire agreement
between the parties relating to the subject matter hereof. All prior
negotiations, representations, agreements and understandings are merged into,
extinguished by and completely expressed by this Agreement and the NDA. Any
amendment to this Agreement shall be in writing, signed by both parties.

 

14.5         Survival. In addition to those rights specified elsewhere in this
Agreement, the rights and obligations set forth in Sections 3, 8, 9, 10, 11,
13.4, 13.7, 13.8 and 14 shall survive any expiration or termination of this
Agreement to the degree necessary to permit their complete fulfilment or
discharge.

 

14.6         Governing Law and Venue. This Agreement shall be governed by the
laws of Japan, without regard to its conflict of laws principles. Any legal
action (including judicial and administrative proceedings) with respect to any
matter arising under or growing out of this Agreement, shall be brought in the
Kyoto District Court. Each party hereby consents to the jurisdiction and venue
of such courts for such purposes.

 

14.7         Injunctive Relief. LICENSEE acknowledges that in the event of its
breach of this Agreement, no adequate remedy at law may be available to NINTENDO
and that NINTENDO shall be entitled to seek injunctive or other similar
available relief in addition to any additional relief available to NINTENDO.

 

14.8         Attorneys’ Fees. In the event it is necessary for either party to
this Agreement to undertake legal action to enforce or defend any action arising
out of or relating to this Agreement, the prevailing party in such action shall
be entitled to recover from the other party all reasonable attorneys’ fees,
costs and expenses relating to such legal action or any appeal therefrom.

 

14.9         Expansion of Rights. NINTENDO may expand the rights granted to
LICENSEE under this Agreement by providing written notice of such expansion of
rights to LICENSEE and without having to enter into a written addendum to the
present Agreement with LICENSEE.

 

PAGE 16 OF 20


 

CONFIDENTIAL

 

14.10       Delegation of Duties. NINTENDO, at its option, may delegate its
duties under the present Agreement to a wholly owned subsidiary. To the extent
necessary for the parties to carry out their duties under this Agreement,
NINTENDO shall provide notice to LICENSEE of any such delegation, including to
whom at NINTENDO’s wholly owned subsidiary communications from LICENSEE under
this Agreement may be directed. Also in the event of a delegation by NINTENDO,
the provisions of this Agreement shall continue to govern the relationship
between NINTENDO and LICENSEE and shall govern the relationship between
NINTENDO’s subsidiary and LICENSEE, subject to any amendments or modifications
to this Agreement which such subsidiary and LICENSEE may agree to in their
relationship. NINTENDO shall remain obligated under the present Agreement for
the performance of NINTENDO’s duties by NINTENDO’s subsidiary.

 

14.11       Counterparts and Signature by Facsimile. This Agreement may be
signed in counterparts, which shall together constitute a complete Agreement. A
signature transmitted by facsimile or electronically via computer network shall
be considered an original for purposes of this Agreement.

 

IN WITNESS WHEREOF, the parties have entered into this Agreement on the dates
set forth below.

 

NCL:

 

LICENSEE:

 

 

 

NINTENDO CO., LTD.

 

THQ INC.

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Printed:

 

 

 

 

Title:

 

 

Title:

 

 

 

 

Date:

 

 

Date:

 

 

 

 

 

 

 

 

 

THQ INTERNATIONAL GmbH (Switzerland)

 

 

 

 

 

By:

 

 

 

 

 

 

Printed:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Date:

 

 

PAGE 17 OF 20


 

CONFIDENTIAL

 

 

THQ (UK) LIMITED

 

 

 

By:

 

 

 

 

Printed:

 

 

 

 

Title:

 

 

 

 

Date:

 

 

 

 

 

 

THQ ENTERTAINMENT GmbH (Germany)

 

 

 

By:

 

 

 

 

Printed:

 

 

 

 

Title:

 

 

 

 

Date:

 

 

 

 

 

 

THQ FRANCE SARL

 

 

 

By:

 

 

 

 

Printed:

 

 

 

 

Title:

 

 

 

 

Date:

 

 

 

 

 

 

THQ ASIA PACIFIC PTY (LTD)

 

 

 

 

By:

 

 

 

 

Printed:

 

 

 

 

Title:

 

 

 

 

Date:

 

 

 

 

 

 

THQ NORDIC ApS

 

 

 

 

By:

 

 

 

 

Printed:

 

 

 

 

Title:

 

 

 

 

Date:

 

 

PAGE 18 OF 20


 

CONFIDENTIAL

 

 

THQ INTERACTIVE ENTERTAINMENT ESPAÑA, SL

 

 

 

 

By:

 

 

 

 

 

 

Printed:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

THQ ITALY SRL

 

 

 

 

 

By:

 

 

 

 

 

 

Printed:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Enclosure:

Annex A - Guidelines on Ethical Content

 

PAGE 19 OF 20


 

CONFIDENTIAL

 

Annex A

 

Guidelines on Ethical Content

 

The following Guidelines on Ethical Content are presented for assistance in the
development of Games by defining the types of the theme inconsistent with
NINTENDO’s corporate philosophy. Exceptions may be made when necessary to
maintain the integrity of the Game or the Game’s theme. Games shall not:

 

 

(a)

contain sexually explicit content including but not limited to nudity, rape,
sexual intercourse and sexual touching; for instance, NINTENDO does not allow
bare-breasted women in Games, however, mild displays of affection such as
kissing or hugging are acceptable;

 

 

 

 

(b)

contain language or depictions which specifically denigrate members of any race,
gender, ethnicity, religion or political group;

 

 

 

 

(c)

depict gratuitous or excessive blood or violence. NINTENDO does not permit
depictions of animal cruelty or torture;

 

 

 

 

(d)

depict verbal or physical spousal or child abuse;

 

 

 

 

(e)

permit racial, gender, ethnic, religious or political stereotypes; for example,
religious symbols such as crosses will be acceptable when fitting into the theme
of the Game and not promoting a specific religious denomination;

 

 

 

 

(f)

use profanity, obscenity or incorporate language or gestures that are offensive
by prevailing public standards and tastes; and

 

 

 

 

(g)

promote the use of illegal drugs, smoking materials, tobacco and/or alcohol; for
example NINTENDO does not allow gratuitous beer or cigarette advertisement
anywhere in a Game; however, Sherlock Holmes smoking a pipe would be acceptable
as it fits the theme of the Game.

 

JEN:hjd

 

PAGE 20 OF 20

 